26 N.J. Super. 400 (1953)
98 A.2d 338
MAURICE ROSENTHAL, PLAINTIFF-RESPONDENT,
v.
NELL ROSENTHAL, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued June 22, 1953.
Decided July 1, 1953.
*401 Before Judges GOLDMANN, SMALLEY and SCHETTINO.
Mr. Nathan N. Schildkraut argued the cause for plaintiff-respondent (Messrs. Kahn & Schildkraut, attorneys).
Mr. William A. Ancier argued the cause for defendant-appellant (Messrs. Kessler & Kessler, attorneys).
PER CURIAM.
This is an appeal from an order amending support and custody provisions of a judgment nisi.
We adopt the opinion of the trial judge (Rosenthal v. Rosenthal, 19 N.J. Super. 521 (Ch. Div. 1952)) and order flowing therefrom, except insofar as the trial court failed to require the plaintiff father to pay at least in part for the rental by the defendant mother of a home or apartment with appropriate accommodations for their son, even though he would be away at private school for nine months of the year. Custody of the boy is in the mother. He will be with her on occasional week-ends, on alternate school holidays, and for a good part of the summer. If there are to be reasonably decent accommodations, plaintiff should, in view of defendant's *402 very limited resources, help in making them possible on a year-'round basis.
R.S. 9:2-4 states, in part, that the parents "shall be equally charged with [the] care, nurture, education and welfare, * * *" of their children. The present rental is stated to be $54 per month for a two-room-and-kitchen apartment in a modest neighborhood in Newark. We feel that under all the circumstances here prevailing the plaintiff father shall pay one-half the rental of the defendant's apartment for all the months when the child is away at school, September through May. This is in addition to the award of $38 a week support for the son when he is home from school.
Costs are awarded appellant. The cause is remanded for the entry of an order not inconsistent with this opinion.